EXHIBIT 10.3

 


February 7, 2007








Mr. Clarence A. Davis
c/o Nestor, Inc.
42 Oriental Street
Third Floor
Providence RI 02908
 


Re: Consulting Agreement


Dear Mr. Davis:


This will confirm our engagement of you as an independent consultant to Nestor,
Inc. (“Nestor”), on the following terms and conditions:


Services and Reporting


You will assist the management team in determining, articulating and executing
its strategic plan. In this connection, you will you will exercise your
professional business judgment and devote such time as you deem necessary to the
fulfillment of your task. In connection with the services you will provide
pursuant to this letter agreement, you will serve at the pleasure of Nestor’s
Board of Directors and will report to such Board of Directors or any committee
of the Board of Directors established or designated for that purpose.


Term


It is anticipated that you will provide services to Nestor under this letter
agreement for a period of between 2 and 4 months, though this letter agreement
may be extended by mutual agreement or terminated by either party at any time
for any reason.


Remuneration


For your services, you will be paid a flat fee of $25,000 per month, which
amount shall be prorated for any partial month in which you provide services.
For avoidance of doubt, you will be paid a prorated amount only if you or Nestor
terminates this agreement other than at the end of a month. You will be paid by
Nestor on the first business day of each month following the month in which you
provide services pursuant to this letter agreement.


Expenses


You will be reimbursed by Nestor for all of your reasonable expenses incurred by
you in connection with the services you provide under this letter agreement,
including travel, transportation and meal expenses. You will be required to
comply with Nestor’s current expense reimbursement policy.


Independent Contractor


In acting as a consultant to Nestor under this letter greement, you will be
acting at all times as an independent contractor and not as an agent or employee
of Nestor. You agree not to hold yourself out as an agent or employee of Nestor
except and to the extent specifically authorized in a prior writing by Nestor.
As an independent contractor, you will have discretion over the means and method
of the performance of the consulting services, which you provide. You agree to
comply with and abide by all applicable laws and regulations in the performance
of your services.


Taxes and Withholding


Unless otherwise required by applicable law, you will be solely and exclusively
liable for all Federal, State and local taxes levied against amounts earned by
you hereunder. Nestor will not withhold any portion of amounts due to you
pursuant to this letter agreement for payment of any taxes. You are solely
responsible for the payment of any such taxes and the filing of any returns or
other required documents with the proper taxing authorities.


Indemnification


In connection with the performance of your services hereunder, Nestor will
indemnify you in accordance with and in the manner provided Exhibit A attached
to this letter agreement.


Resignation from Audit Committee


You and NESTOR recognize that your retention by the Nestor as a consultant
impairs your ability to meet the independence requirements for members of
Nestor’s Audit Committee. Accordingly, upon acceptance of this letter agreement
by you, you automatically, and without any further action on your part, resign
from the Audit Committee. By executing a counterpart to this letter agreement,
Nestor accepts your resignation from the Audit Committee. You and Nestor
acknowledge that you remain a member of Nestor’s Board of Directors and will
continue to do so until the expiration or earlier termination in accordance with
Nestor’s governing documents and applicable law.

-2-

--------------------------------------------------------------------------------

Nestor, Inc. Consulting Agreement 2/7/2007





Miscellaneous


This letter agreement contains the complete agreement concerning the arrangement
between the parties and supersedes all other prior agreements between the
parties.


No waiver or modification of this letter agreement may be made except in writing
duly executed by the party against whom enforcement of such waiver or
modification is sought.


This letter agreement has been entered into, delivered and is to be governed by,
construed, interpreted and enforced in accordance with the laws of the State of
Rhode Island (without giving reference to choice-of-law provisions) from time to
time in effect.


Kindly sign and return the enclosed copy of this letter confirming the
Consultant's acceptance of the foregoing Agreement.





 
Very truly yours,
 
NESTOR, INC.
     
By: /s/ Nigel P. Hebborn
 
Nigel P. Hebborn
 
Executive Vice President and CFO
       
ACCEPTED AND AGREED TO THIS
 
7th Day of February 2007
         
By: /s/ Clarence A. Davis
 
Clarence A. Davis
     





 



-3-

--------------------------------------------------------------------------------

Nestor, Inc. Consulting Agreement 2/7/2007

EXHIBIT A


INDEMNIFICATION


Nestor shall (a) indemnify you if you were or are a party or are threatened to
be made a party to any threatened, pending or completed action or suit by or in
the right of Nestor to procure a judgment in its favor by reason of the fact
that you are or were a consultant of Nestor against expenses (including
attorneys’ fees) actually and reasonably incurred by you in connection with the
defense or settlement of such action or suit, and (b) indemnify you if you were
or are a party or are threatened to be made a party to any threatened, pending
or completed action, suit or proceeding, whether civil, criminal, administrative
or investigative (other than an action by or in the right of Nestor), by reason
of the fact that you are or were a consultant of Nestor expenses (including
attorneys' fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred by him in connection with any such action, suit or
proceeding, in each case to the fullest extent permissible under subsections (a)
through (e) of Section 145 of the General Corporation Law of the State of
Delaware or the indemnification provisions of any successor statute. The
foregoing right of indemnification shall in no way be exclusive of any other
rights of indemnification to which you may be entitled, under any bylaw,
agreement, vote of shareholders or disinterested directors or otherwise, and
shall inure to the benefit of your, executors and administrators.
 
 
-4-

--------------------------------------------------------------------------------

